DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 12/20/21.
Claim Objections
Claim 4 objected to because of the following informalities:  line 5 of the claim reads: “one dimension that is less than 15 pm” and should read “one dimension that is less than 15 µm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 4, 6, 11-13, 15, 17, 18, 20, 22, 25-27, 30, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Micell et al (WO 2012/166819 A1 hereafter Micell) in view of Llanos et al (US 2005/0004663 hereafter Llanos).
Micell discloses a drug-coated medical device comprising a balloon and an adhesive where the adhesive layer comprises hydrophilic polymers like PGLA, PLA, PG, PGA and similar polymers [0046-0048].  The coating comprises crystalline drug particles that measure from 0.01-10 microns [claims].  Drugs useful for delivery by the medical device include immunosuppressant drugs like rapamycin [0025, 0051, claims].   The hydrophilic compound carrier can include a polymer like polyethylene glycol or sugar like sucrose which has a molecular weight of about 352 [0057]. The coating may also comprise hydrophobic compounds [0056-0058].  The process of making the balloon comprises applying an adhesive  polymer mixture to the balloon surface, drying the polymer and adding a mixture comprising the drug particles [0028-0034]. The molecular weight of the adhesive coating material is optimized for release of the crystalline drugs [0056-0058].  The medical device may comprise a sleeve over wire balloon structure [0038-0039]. The medical device is applied to a treatment method comprising inserting the drug-coated balloon into a hollow body such as a blood vessel, inflating the balloon with a syringe [0044-0045].  
While the reference discloses a coated medical device comprising a balloon where the coating comprises crystal drug particles and hydrophilic coating compounds.  The reference is however silent to the molecular weight of the adhesive compounds.  The use of low molecular weight polymers for drug release is known in the art as seen in the Llanos reference.
Llanos discloses a medical device comprising multiple polymeric layers comprising a balloon and a hydrophobic layer coated directly on the exterior of the balloon surface. The adhesive layer comprise the drug layers applied to the substrate, followed by a blend of hydrophobic compound with a molecular weight less than 1000 Daltons such as polyethylene glycol 200 [0486, 0517, 0522]. The  
With these aspects in mind, it would have been obvious to combine the prior art in order to form a stable coated medical device useful in the delivery of drug particles to the body.  It would have been obvious to include the hydrophilic compounds of Llanos into the similar device of Micell as they comprise similar hydrophilic compounds and form similar products for the same purpose.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable coated medical device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 11-13, 15, 17, 18, 20, 22, 25-27, 30, 35, 37 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Carlyle et al (Enhanced drug delivery capabilities from stents coated with absorbable polymer and crystalline drugs; Journal of Controlled Release, 162, 2012, 561-567).  Carlyle discloses a coated balloon comprising PGLA coating and crystalline rapamycin sized below 15 microns where the molecular weight of the polymer is optimized for sustained release.
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618